DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1, lines 4-6, recites the limitation “the rod being elongated… the rod is exposed above ice around the ice fishing hole when the rod is extended downwardly into the ice fishing hole” which renders the claim vague and indefinite for one of ordinary skill in the art to ascertain its objective with respect to the invention. It is unclear whether the rod is exposed above the ice fishing hole or around the ice fishing hole when the rod is extended downwardly into the ice fishing hole. The limitation should be rewritten such that it can be clearly understood. 
5.	Claims 1, lines 28-33, recites the limitation “the foraminous plate… wherein the biasing member is configured to lift the fish upwardly within the ice fishing hole to a position above a bottom of the ice fishing hole such that the fish is positioned in the ice fishing adjacent to a top of the ice fishing hole for 
6.	Claims not addressed are rejected based on their dependency from a rejected base claim. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Windle (CA 2146786 A1), in view of Holum (US 6684553 B1).
10.	Regarding Claim 1, Windle discloses a fish retrieval assembly (Fig. 1 illustrating a fish retrieval assembly 20) being configured to retain a fish (30) in an ice fishing hole (22) thereby inhibiting loss of the fish (Abstract and Fig. 1 for illustrating the preventing of loss of fish 30), the assembly comprising: 
(26) being extendable downwardly into an ice fishing hole (22), the rod (26) having a first end (36) and a second end (37), the rod (26) being elongated between the first (36) and second ends (37) such that the first end (36) of the rod (26) is exposed above ice around the ice fishing hole (Fig. 1 for the first end 36 being exposed above the ice 24 around the ice fishing hole 22) when the rod (26) is extended downwardly into the ice fishing hole (Fig. 1 for rod 26 extended downwardly into the ice fishing hole 22); 
a pivot unit (Fig.2 and page 6, lines 2-6 for disclosing a pivot unit 44) having the rod (26) being rotatably coupled thereto (Figs. 1 and 2 and page 6, lines 10-15 for disclosing rod 26 being rotatably coupled to the pivot unit 44 due to receiver 50 pivotally carrying rod 26 which is also pivotally carried by portion 48), the pivot unit (44) engaging the ice (24) to retain the rod (26) in the ice fishing hole (22);
a foraminous plate (28) being coupled (coupled at second end 37 as illustrated by Figs. 1 and 2) to the rod (26), the rod lifting the foraminous plate (28) against a lower surface of the ice (a lower surface (not labeled) being a bottom surface of ice 24) to keep the ice fishing hole (22) unobstructed (Fig. 1 for illustrating the unobstructed ice fishing hole 22), the rod (26) lifting the foraminous plate (Fig. 1 for rod 26 lifting the foraminous plate 28) upwardly (40) in the ice fishing hole (22) thereby lifting a fish (30) upwardly (40) in the ice fishing hole (22) for retrieval (Fig. 1), the rod is rotatable into a first position having the foraminous plate being positioned beneath the lower surface of the ice and being displaced from 7the ice hole wherein the foraminous plate is configured to facilitate normal fishing activities in the ice fishing hole (Windle Fig. 1 for illustrating the ability to rotate 38 and extend (due to handle 36) rod 26 into a first position wherein foraminous plate 28 is below the lower surface of ice 24 and displaced from ice hole 22 wherein foraminous plate 28 is configured to facilitate normal fishing activities in ice fishing hole 22), the rod being rotatable into a second position having the foraminous plate being aligned with the ice fishing hole (Fig. 1 for rod 26 being rotatable into a second position having the foraminous plate 28 being aligned with ice fishing hole 22);
(44) comprising a receiver (50) that slidably receives the rod (Windle Fig. 2 and page 6, lines 10-12 for disclosing receiver 50 slidably receives rod 26 and page 8, lines 2-6 for disclosing a thumb screw 54 is provided to releasably lock rod 26 in the receiver 50 as well as friction screws 52 for engaging rod 26); 
Windle is silent regarding the pivot unit specifically biasing the rod upwardly, a stop being coupled to the rod, the stop being positioned between the first end of the rod and the pivot unit; and a biasing member being positioned around the rod, the biasing member extending between the stop and the pivot unit, the biasing member biasing the rod upwardly in the receiver such that the foraminous plate abuts the lower surface of the ice when the rod is rotated into the first position under the ice, the foraminous plate being urged upwardly in the ice fishing hole Page 2 of 10when the rod is rotated into the second position wherein the biasing member is configured to lift the fish upwardly within the ice fishing hole to a position above a bottom of the ice fishing hole such that the fish is positioned in the ice fishing hole adjacent to a top of the ice fishing hole for retrieval.
 Holum discloses a fish retrieval assembly (Holum Abstract and FIGS. 1-2 for a fish retrieval assembly 10) including a rod being urged upwardly (FIG. 2 and Col. 3, lines 17-29 for disclosing a biasing member defined as a spring 30 disposed about shaft portion 22 located between a first bracket 24 and a ring-shaped stopper 29 fixed to a shaft portion 22, and therefore shaft portion 22 being urged upwardly); a stop (29); and a biasing member (spring 30), the biasing member (spring 30) biasing the rod upwardly (Col. 3, lines 17-29 for disclosing a biasing member defined as spring 30 disposed about shaft portion 22 located between a first bracket 24 and a ring-shaped stopper 29 fixed to a shaft portion 22, and therefore spring 30 biases shaft portion 22 and plate 20 upwardly).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fish retrieval assembly of Windle as taught by Holum such that the rod being urged upwardly wherein the foraminous plate is configured to urge a fish upwardly out of the 
11.	Regarding Claim 2, modified Windle discloses (see Windle) the assembly according to claim 1, wherein 
the foraminous plate (28) has a top surface (top surface (not labeled) of foraminous plate 28 being the surface which second end 37 of rod 26 is coupled to the foraminous plate 28 as illustrated in Figs. 1 and 2), a bottom surface (bottom surface (not labeled) being the visible surface of the foraminous plate 28 which is illustrated in Fig. 2) and a peripheral edge (peripheral edge (not labeled) being the outer edge of foraminous plate 28) extending therebetween (Fig. 2), the foraminous plate (28) having a plurality of apertures (Fig. 2 for a plurality of apertures 46) each extending through the top and bottom surfaces for draining water through the foraminous plate (page 7, lines 5-7 for apertures 46 draining water), the second end (37) of the rod (26) being coupled to the top surface (rod 26 coupled to the top surface (not labeled) as illustrated in Figs. 1 and 2) having the rod (26) being aligned with the peripheral edge of the foraminous plate (Fig. 2 for alignment of rod 26 with the peripheral edge (not labeled) of foraminous plate 28), the foraminous plate (28) lying on a plane being (Fig. 1 for illustrating that a plane (not labeled) can be oriented perpendicular to a longitudinal axis (not labeled) of rod 26 such that the plate is horizontally oriented when rod 26 extends into ice fishing hole 22). 

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Windle (CA 2146786 A1) and Holum (US 6684553 B1) as applied to claim 1 above, and further in view of Dresch (US 20180249694 A1).
13.	Regarding Claim 3, modified Windle discloses (see Windle) the assembly according to claim 2, wherein: 
the pivot unit (44) comprises: 
a bracket (45) having a first portion (46) forming an angle with a second portion (second portion (not labeled) adjacent to first portion 46 that forms an angle), the first portion (46) having holes (holes 50 of pivot unit 44) extending therethrough (page 6, lines 4-6);
a receiver (50) being coupled to the second portion (page 6, lines 10-12 disclosing receiver 50 coupled to end portion 48 of the second portion) of the bracket (45), the receiver (50) slidably receiving the rod (page 6, lines 17-21 for screws 52 allowing receiver 50 slidably receiving rod 26) having the rod (26) being oriented collinear with the second portion (second portion adjacent to first portion 46 for a collinear relationship) and having the foraminous plate (28) being spaced below the bracket (45), the rod being rotatable in the receiver about the longitudinal axis of the rod (page 6, lines 14-15 and Fig. 1 for rod 26 being rotatable 38 in receiver 50 about the longitudinal axis of the rod 26); 
a spike (51) being coupled to the bracket (Fig. 1 for spikes 51 coupled to the bracket 45), the spike being threaded to pierce and thusly threadably engage the ice thereby retaining the bracket on (Fig. 1 and page 6, lines 4-6 wherein spike 51 is threaded to pierce and threadably engage the ice thereby retaining the bracket 45 on the ice 24).
Modified Windle is silent regarding the first portion having a slot extending therethrough and being longitudinally oriented on the first portion, a spike being slidably coupled to the bracket, and a fastener releasably engaging the spike, the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot.
Dresch discloses an invention (Dresch Abstract and FIG. 1) including a first portion having a slot extending therethrough and being longitudinally oriented on the first portion (paragraph [0022] and FIGS. 4 and 5 for disclosing a first portion 40 having a slot 46 extending therethrough and being longitudinally oriented on the first portion 40), a screw being slidably coupled to a bracket (paragraph [0022] disclosing a screw or bolt (not labeled) being slideably coupled to the first portion 40 of a bracket 16 within slots 46 for further adjustability), a fastener releasably engaging the spike (paragraph [0022] for disclosing a nut engaging the bolt or screw, by definition a nut is a fastener which is also releasable), the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot (paragraph [0022] and FIG. 4 for disclosing the nut which frictionally engages the first portion 40 of the bracket 16 when the nut is tightened and thus retaining the screw at a selected point along the slot 46 due to the adjustability of a screw with a nut).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fish retrieval assembly of modified Windle as taught by Dresch such that the first portion having a slot extending therethrough and being longitudinally oriented on the first portion, a spike being slidably coupled to the bracket, a fastener releasably engaging the spike, the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot. Such addition would enhance the invention by .

14.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Windle (CA 2146786 A1), in view of Holum (US 6684553 B1), and further in view of Dresch (US 20180249694 A1).
15.	Regarding Claim 5, Windle discloses a fish retrieval assembly (Windle Fig. 1 illustrating a fish retrieval assembly 20) being configured to retain a fish (30) in an ice fishing hole (22) thereby inhibiting loss of the fish (Abstract and Fig. 1 for illustrating the preventing of loss of fish 30), the assembly comprising:
	a rod (26) being extendable downwardly into an ice fishing hole (22), the rod having a first end (36) and a second end (37), the rod (26) being elongated between the first (36) and second ends (37) such that the first end (36) of the rod (26) is exposed above the ice (Windle Fig. 1 for the first end 36 being exposed above the ice 24) when the rod (26) is extended downwardly into the ice fishing hole (Fig. 1 for rod 26 extended downwardly into the ice fishing hole 22); 
a foraminous plate (28) being coupled (coupled at second end 37 as illustrated by Figs. 1 and 2) to the rod (26), the foraminous plate (28) lying on a plane being oriented perpendicular to a longitudinal axis of the rod such that the foraminous plate is horizontally oriented when the rod is extended into the ice fishing hole (Fig. 1 for illustrating that a plane (not labeled) can be oriented perpendicular to a longitudinal axis (not labeled) of rod 26 such that the plate is horizontally oriented when rod 26 extends into ice fishing hole 22), the rod being rotatable into a first position having the foraminous plate being positioned beneath a lower surface of the ice and being displaced from the ice hole wherein the foraminous plate is configured to facilitate normal fishing activities in the ice fishing hole (Windle Fig. 1 for illustrating the ability to rotate 38 (due to handle 36) and extend rod 26 into a first position wherein foraminous plate 28 is below a lower surface (not labeled) of ice 24 and displaced from ice hole 22 wherein foraminous plate 28 is configured to facilitate normal fishing activities in ice fishing hole 22), the rod being rotatable into a second position having the foraminous plate being aligned with the ice fishing hole (Fig. 1 for rod 26 being rotatable into a second position having the foraminous plate 28 being aligned with ice fishing hole 22) and having the rod (26) being pulled upwardly wherein the foraminous plate is configured to pull a fish upwardly out of the ice fishing hole for retrieval (Fig. 1 for illustrating the ability to rotate 38 rod 26 into a second position having the foraminous plate 28 aligned with the ice fishing hole 22 and rod 26 being pulled upwardly 40 by the handle at first end 36 and thereby the foraminous plate is pulled upwardly and the fish 30 is pulled upwardly 40 out of the ice fishing hole 22), the foraminous plate having a top surface (top surface (not labeled) of foraminous plate 28 being the surface which second end 37 rod 26 is coupled to the foraminous plate 28 as illustrated in Figs. 1 and 2), a bottom surface (bottom surface (not labeled) being the visible surface of the foraminous plate 28 which is illustrated in Fig. 2) and a peripheral edge (peripheral edge (not labeled) being the outer edge of foraminous plate 28) extending therebetween (Fig. 2), the foraminous plate (28) having a plurality of apertures (Fig. 2 for a plurality of apertures 46) each extending through the top and bottom surfaces for draining water through the foraminous plate (page 7, lines 5-7 for apertures 46 draining water), the second end (37) of the rod (26) being coupled to the top surface (rod 26 coupled to the top surface (not labeled) as illustrated in Figs. 1 and 2) having the rod (26) being aligned with the peripheral edge of the foraminous plate (Fig. 2 for alignment of rod 26 with the peripheral edge (not labeled) of foraminous plate 28);  
9 a pivot unit (Fig.2 and page 6, lines 2-6 for disclosing a pivot unit 44) having the rod (26) being rotatably coupled thereto (Figs. 1 and 2 and page 6, lines 10-15 for disclosing rod 26 being rotatably coupled to the pivot unit 44 due to receiver 50 pivotally carrying rod 26 which is also pivotally carried by portion 48), the pivot unit comprising: 
(45) having a first portion (46) forming an angle with a second portion (second portion (not labeled) adjacent to first portion 46 that forms an angle), the first portion (46) having holes (holes 50 of pivot unit 44) extending therethrough (page 6, lines 4-6) and being oriented (Fig. 2) on the first portion (46); 
a receiver (page 6, lines 10-12 for receiver 50) being coupled to the second portion (coupling due to section 48 of the second portion) of the bracket (45), the receiver slidably receiving the rod (page 6, lines 17-21 for screws 52 allowing receiver 50 slidably receiving rod 26) having the rod (26) being oriented collinear with the second portion (second portion adjacent to first portion 46 for a collinear relationship) and having the foraminous plate (28) being spaced below the bracket (45), the rod being rotatable in the receiver about the longitudinal axis of the rod (page 6, lines 14-15 and Fig. 1 for rod 26 being rotatable 38 in receiver 50 about the longitudinal axis of the rod 26); 
a spike (51) being coupled to the bracket (Fig. 1 for spikes 51 coupled to the bracket 45), the spike being threaded to pierce and thusly threadably engage the ice thereby retaining the bracket on the ice (Fig. 1 and page 6, lines 4-6 wherein spike 51 is threaded to pierce and threadably engage the ice thereby retaining the bracket 45 on the ice 24);
the rod being pulled upwardly in the receiver (Fig. 1 for a handle at the first end 36 being pulled upwardly in receiver 50) such that the foraminous plate (28) abuts the lower surface of the ice when the rod is rotated into the first position (Fig. 1 and page 8, lines 3-5 for illustrating rod 26 being rotated into the first position and abutting the lower surface of the ice 24 due to thumb screw 54 releasably locking rod 26 in receiver 50 thus achieving and maintaining the abutment of the foraminous plate 28 against the lower surface of the ice 24), the foraminous plate being pulled upwardly in the ice fishing hole when the rod is rotated into the second position wherein the rod lifts the fish upwardly in the ice fishing hole for retrieval (Fig. 1 for illustrating the ability to rotate 38 rod 26 into a second position having the foraminous plate 28 aligned with the ice fishing hole 22 and rod 26 being pulled upwardly 40 by the handle at first end 36 wherein the fish 30  is pulled upwardly 40 out of the ice fishing hole 22).
Windle is silent regarding the rod being urged upwardly; the first portion having a slot extending therethrough and being longitudinally oriented on the first portion, a spike being slidably coupled to the bracket, and a fastener releasably engaging the spike, the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot; a stop being coupled to the rod, the stop being positioned between the first end of the rod and the receiver; and a biasing member being positioned around the rod, the biasing member extending between the stop and the receiver, the biasing member biasing the rod upwardly in the receiver such that the foraminous plate abuts the lower surface of the ice when the rod is rotated into the first position under the ice, the foraminous plate being urged upwardly in the ice fishing hole Page 2 of 10when the rod is rotated into the second position wherein the biasing member is configured to lift the fish upwardly within the ice fishing hole to a position above a bottom of the ice fishing hole such that the fish is positioned in the ice fishing hole adjacent to a top of the ice fishing hole for retrieval.
 Holum discloses a fish retrieval assembly (Holum Abstract and FIGS. 1-2 for a fish retrieval assembly 10) including a rod being urged upwardly (FIG. 2 and Col. 3, lines 17-29 for disclosing a biasing member defined as a spring 30 disposed about shaft portion 22 located between a first bracket 24 and a ring-shaped stopper 29 fixed to a shaft portion 22, and therefore shaft portion 22 being urged upwardly); a stop (29); and a biasing member (spring 30), the biasing member (spring 30) biasing the rod upwardly (Col. 3, lines 17-29 for disclosing a biasing member defined as spring 30 disposed about shaft portion 22 located between a first bracket 24 and a ring-shaped stopper 29 fixed to a shaft portion 22, and therefore spring 30 biases shaft portion 22 and plate 20 upwardly).

Windle as modified by Holum is silent regarding the first portion having a slot extending therethrough and being longitudinally oriented on the first portion, a spike being slidably coupled to the bracket, and a fastener releasably engaging the spike, the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot.
Dresch discloses an invention (Dresch Abstract and FIG. 1) including a first portion having a slot extending therethrough and being longitudinally oriented on the first portion (paragraph [0022] and FIGS. 4 and 5 for disclosing a first portion 40 having a slot 46 extending therethrough and being longitudinally oriented on the first portion 40), a screw being slidably coupled to a bracket (paragraph [0022] disclosing a screw or bolt (not labeled) being slideably coupled to the first portion 40 of a bracket 16 within slots 46 for further adjustability), a fastener releasably engaging the spike (paragraph [0022] for disclosing a nut engaging the bolt or screw, by definition a nut is a fastener which is also releasable), the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot (paragraph [0022] and FIG. 4 for disclosing the nut which frictionally engages the first portion 40 of the bracket 16 when the nut is tightened and thus retaining the screw at a selected point along the slot 46 due to the adjustability of a screw with a nut).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the fish retrieval assembly of Windle as modified by Holum as taught by Dresch such that the first portion having a slot extending therethrough and being longitudinally oriented on the first portion, a spike being slidably coupled to the bracket, a fastener releasably engaging the spike, the fastener frictionally engaging the first portion of the bracket when the fastener is tightened thereby retaining the spike at a selected point along the slot. Such addition would enhance the invention by providing a mechanism that would allow the fisherman to adequately adjust the location of the fish retrieval assembly and thereby improving the positioning of the plate with respect to the ice fishing hole so that fish retrieval may occur.
Response to Arguments
Applicant's arguments filed on 11/03/2020 have been fully considered but they are not persuasive. 
 	With regard to arguments pertaining to Claim 1, Applicant asserts that “Windle does not employ a biasing member at all while Holum provides for a short spring physically incapable of meeting the claim limitations. The spring in Holum is incapable of the claimed range of25 motion such that modification of Windle to meet the claim limitations would not be obvious to one of ordinary skill in the art.”. In response to applicant’s argument that there is no teaching, suggestion, or motivation to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Holum discloses the biasing member 30 biasing the rod 22 upwardly in Col. 3, lines 17-29 wherein the biasing member extends between stop 29 and a pivot unit consisting of elements 11/16/19/24 which is illustrated in FIGS. 2-3 as well as Col. 3, lines 6-38. As such, the structural relationship of the biasing member with respect to the pivot unit, the stop, the rod as well as the formanious plate has been established by disclosure of Holum and is being relied upon in modifying the fish retrieval assembly of Windle. See the portions cited to (the rejection discussed above) in view of Windle for addressing and establishing the critical structure required in amended claims 1-2 and 5 such that Holum is continued to be relied upon in modifying Windle for meeting each of the limitations of the amended claims. Therefore, the rejection is deemed proper. 
In regards to the amendments to claims 1 and 5, see the rejection under 35 U.S.C. 112(b) discussed above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642